DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claim 21 of the application over Claim 1 of U.S. Patent No. 11268266;
Claim 22 of the application over Claim 1 of U.S. Patent No. 11268266;
Claim 23 of the application over Claim 1 of U.S. Patent No. 11268266;
Claim 24 of the application over Claim 1 of U.S. Patent No. 11268266;
Claim 25 of the application over Claim 1 of U.S. Patent No. 11268266;
Claim 26 of the application over Claim 1 of U.S. Patent No. 11268266;
Claim 27 of the application over Claim 1 of U.S. Patent No. 11268266;
Claim 28 of the application over Claim 2 of U.S. Patent No. 11268266;
Claim 29 of the application over Claim 3 of U.S. Patent No. 11268266;
Claim 30 of the application over Claim 4 of U.S. Patent No. 11268266;
Claim 31 of the application over Claim 5 of U.S. Patent No. 11268266;
Claim 32 of the application over Claim 6 of U.S. Patent No. 11268266;
Claim 33 of the application over Claim 7 of U.S. Patent No. 11268266;
Claim 34 of the application over Claim 8 of U.S. Patent No. 11268266;
Claim 35 of the application over Claim 9 of U.S. Patent No. 11268266;
Claim 36 of the application over Claim 10 of U.S. Patent No. 11268266;
Claim 37 of the application over Claim 11 of U.S. Patent No. 11268266;
Claim 38 of the application over Claim 12 of U.S. Patent No. 11268266; and
Claim 39 of the application over Claim 13 of U.S. Patent No. 11268266.
Although the claims at issue are not identical, they are not patentably distinct from each other because minor changes to the elements terms.
Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21 line 8 “said first temperature” should state “a first temperature”. This avoids 112(b) lack of antecedent basis rejection.
Claim 21 line 11 “said second temperature” should state “a second temperature”. This avoids 112(b) lack of antecedent basis rejection.
Claim 21 lines 22-23 “first temperature” should state “said first temperature”. This avoids 112(b) lack of antecedent basis rejection.
Claim 21 line 23 “second temperature” should state “said second temperature”. This avoids 112(b) lack of antecedent basis rejection.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 line 17-19 states “second fluid valve coupled to said second motor, such that power for said second amount of valve opening generated by said second motor is implemented at said second fluid valve, which in an operative state, dispenses said fluid stream at said first temperature through said second amount of valve opening”. However, lines 9-11 describes a second stream at a second temperature. It is unclear how the second fluid valve has a first temperature in lines 17-19 and a second temperature in lines 9-11. For the purpose of this examination, it is assumed that line 18 should state “said second temperature”.
It is also unclear is “said fluid stream” references a first fluid stream or a second fluid stream. For the purpose of this examination, it is assumed that line 18 should state “said second fluid stream”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21, 24, 26-39 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US PG PUB 20140261749).
Regarding Claim 21, Chen discloses a fluid dispensing system (fig. 12B), comprising: a computer (processor 105, para 0086), which based on a temperature signal (temperature control 123, para 0178) that is commensurate with a desired temperature (desired temperature from controller 1604, para 0178) for an admixed fluid stream (ann. fig. 12B) and a flow rate signal (flow control 124, para 0178) that is commensurate with a desired admixed flow rate for said admixed fluid stream (ann. fig. 12B; “The temperature/flow control valve assembly A (1252) comprises two motorized gear valves (1255) and (1256) to adjust the cold/hot water flow ratio from the cold water inlet (111) and the hot water inlet (112) respectively, according to the input signal (123) from the output of logic processor (105)” para 0113), determines a first amount of power and a second amount of power (“In some embodiments, mixing valve assembly (131) can utilize a mechanical valve or other valve. For example, the water temperature control valve assembly A (107) comprises a three-way motorized gear valve (131) to adjust the cold/hot water flow ratio from the cold water inlet (111) and the hot water inlet (112) according to the input signal (123) from the output of logic processor (105). The adjusted water can then flow into flow control assembly (108) which can include a valve assembly (132) that can be used to toggle the fluid flow on and off through the control valve assembly (106). In some embodiments, valve assembly (132) can adjust for both flow volume as well as to turn the flow substantially on or off.”, para 0110); a first motor coupled to said computer (105), such that said first amount of power is conveyed to said first motor (gear valve 1255 for hot water, para 0113) , which in an operative state, generates power for a first amount of valve opening to dispense a first stream at said first temperature (fig. 12B and para 0110 and 0113); a second motor (gear vale 1256 for cold water, para 0113) coupled to said computer, such that said second amount of power is conveyed to said second motor, which in an operative state, generates power for a second amount of valve opening to dispense a second stream at said second temperature; a first fluid valve (hot water motorized gear valve 1255, para 0013) coupled to said first motor, such that power for said first amount of valve opening generated by said first motor is implemented at said first fluid valve, which in an operative state, dispenses said first fluid stream (ann. fig. 12B) at said first temperature through said first amount of valve opening; a second fluid valve (cold water motorized gear valve 1256, para 0013) coupled to said second motor, such that power for said second amount of valve opening generated by said second motor is implemented at said second fluid valve, which in an operative state, dispenses said fluid stream at said first temperature through said second amount of valve opening; an admixed fluid conduit (106), coupled to said first fluid valve and said second fluid valve, which in an operative state, dispenses said admixed fluid stream (ann. fig. 12B) at an admixed flow rate, wherein said admixed fluid stream results from admixing of said first fluid stream of first temperature and said second fluid stream of second temperature at said admixed fluid conduit, and wherein said admixed flow rate and said desired temperature for said admixed fluid results from admixing said first fluid stream (ann. fig. 12B) of said first temperature dispensed from said first amount of valve opening and said second fluid stream (ann. fig. 12B) of said second temperature dispensed from said second amount of valve opening (ann. fig. 12B; “The temperature/flow control valve assembly A (1252) comprises two motorized gear valves (1255) and (1256) to adjust the cold/hot water flow ratio from the cold water inlet (111) and the hot water inlet (112) respectively, according to the input signal (123) from the output of logic processor (105)” para 0113).

    PNG
    media_image1.png
    297
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    450
    media_image2.png
    Greyscale

CHEN – ANNOTATED FIGURE 12B and FIGURE 13
Regarding Claim 24, Chen discloses a temperature controller (input signal of temperature 123 from controller 105) that receives a desired temperature setting for said admixed fluid stream (ann. fig. 12B) that is commensurate with a desired temperature for said admixed fluid (“For example, the water temperature control valve assembly A (107) comprises a three-way motorized gear valve (131) to adjust the cold/hot water flow ratio from the cold water inlet (111) and the hot water inlet (112) according to the input signal (123) from the output of logic processor (105). The adjusted water can then flow into flow control assembly (108) which can include a valve assembly (132) that can be used to toggle the fluid flow on and off through the control valve assembly (106). In some embodiments, valve assembly (132) can adjust for both flow volume as well as to turn the flow substantially on or off.”, para 0110.
Regarding Claim 26, Chen teaches a flow rate controller (input signal of flow rate 124 from controller 105) that is designed to receive a force of certain magnitude, and based on said force of certain magnitude received, said fluid dispensing system, in an operative state, dispenses said admixed fluid stream (ann. fig. 12B) at said admixed flow rate that correlates with said force of certain magnitude received at said flow rate controller (“For example, the water temperature control valve assembly A (107) comprises a three-way motorized gear valve (131) to adjust the cold/hot water flow ratio from the cold water inlet (111) and the hot water inlet (112) according to the input signal (123) from the output of logic processor (105). The adjusted water can then flow into flow control assembly (108) which can include a valve assembly (132) that can be used to toggle the fluid flow on and off through the control valve assembly (106). In some embodiments, valve assembly (132) can adjust for both flow volume as well as to turn the flow substantially on or off.”, para 0110).
Regarding Claim 27, Chen teaches a flow rate encoder (input signa; from 124 controller 105) coupled to said flow rate controller, such that said force of certain magnitude received, at said flow rate controller, is conveyed to said flow rate encoder, and in an operative state of said flow rate controller and said flow rate encoder, based on said force of certain magnitude, generates a flow rate signal for said admixed fluid stream(ann. fig. 12B) (“For example, the water temperature control valve assembly A (107) comprises a three-way motorized gear valve (131) to adjust the cold/hot water flow ratio from the cold water inlet (111) and the hot water inlet (112) according to the input signal (123) from the output of logic processor (105). The adjusted water can then flow into flow control assembly (108) which can include a valve assembly (132) that can be used to toggle the fluid flow on and off through the control valve assembly (106). In some embodiments, valve assembly (132) can adjust for both flow volume as well as to turn the flow substantially on or off.”, para 0110).
Regarding Claim 28 Chen teaches during an operative state (faucet pause mode 1405), when said first motor (1255) and said second motor (1256) do not receive information regarding first amount of power and second amount of power from said computer (logic processor 105), respectively. (Chen para 0170).
Regarding Claim 29, Chen teaches a power supply (para 0144) that, in an operative state, transmits power to a computer (logic processor 105) and wherein said computer (105) transmits first amount of power to said first motor and transmits second amount of power to said second motor (a battery pack (rechargeable or not) and an alternating current to direct current (AC-DC) transformer to supply direct current to the logic processor circuit board to activate the sensors, the flow control valves assembly and the motorized temperature control valves assembly; para 0144).
Regarding Claim 30, Chen discloses a power supply is an AC power (para 0144) or a battery pack (para 0144).
Regarding Claim 31, Chen teaches said first valve (1255), said second valve (1256), and said first (first valve 1255 has a first geared motor) and said second motor (second valve 1256 has a second geared motor) are enclosed within a single fluid-proof housing (para 0018-0019).
Regarding Claim 32, Chen teaches said fluid-proof housing (106) includes fluid leak detection device (leaking sensor 1571) that generates an acoustic alarm (audible alarm, para 0021-0023 and para 0177) when a said fluid leak detection device (1571) detects a fluid leak (para 0018-0019).
Regarding Claim 33, Chen teaches an emergency shutoff valve (1254) that prevents transmission of said first fluid stream (ann. fig. 12B) of first temperature from said first valve (1255) to said admixed conduit (ann. fig. 12B) and prevents transmission of said second fluid stream (ann. fig. 12B) of second temperature from said second valve (1256) to said admixed conduit.
Regarding Claim 34, Chen teaches a fluid metering device (sensor for flow, para 0115) to record a flow rate of fluid that is dispensed through said faucet (101).
Regarding claim 35, Chen teaches an encoder is a magnetic encoder (the signal 124 is to the solenoid of the flow valve 1254 motor).
Regarding claim 36, Chen teaches a wireless transmitter for transmitting information to a remote device (1605, para 0178-0179).
Regarding Claim 37, Chen teaches a lockout mechanism (control valve apparatus 2004 of the leakage system illustrated in fig. 20, para 0199) that prevents a flow rate controller (108 in the control valve apparatus 2004) from transmitting information to said computer (105).
Regarding Claim 38, Chen teaches a flow rate setting feature is a pressure plate (2030, fig. 21B).
Regarding Claim 39, Chen teaches a pressure plate (2030) includes an internal battery (para 0186 teaches batteries for the electronic components) and a wireless transmitter (para 0178 and 0201).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG PUB 20140261749) in view of Mainka et al. (US PG PUB 20160362876, hereinafter “Mainka”).
Regarding Claim 22, Chen discloses the claimed invention, except a first splitter having a first dispensing end and second dispensing end, said first dispensing end is designed to be coupled with a faucet and said second dispensing end is coupled with said first fluid valve such that said first fluid stream of said first temperature present at said first fluid splitter is conveyed to said first fluid valve, which in an operative state, dispenses said first fluid stream at said first temperature through said first amount of valve opening.

    PNG
    media_image3.png
    485
    546
    media_image3.png
    Greyscale

MAINKA – ANNOTATED FIGURE 2
Mainka teaches a first splitter (ann. fig. 2) having a first dispensing end  (ann. fig. 2) and second dispensing end  (ann. fig. 2), said first dispensing end is designed to be coupled with a faucet (2) and said second dispensing end is coupled with said first fluid valve (first mixing unit 3) such that said first fluid stream of said first temperature present at said first fluid splitter is conveyed to said first fluid valve, which in an operative state, dispenses said first fluid stream at said first temperature through said first amount of valve opening.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the fluid conduits that mix outside of a faucet, as disclosed by Chen, by using fluid conduits that connect directly to a faucet, for the purpose of allowing fluid to pass through both an automated valve and a manual valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753